DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

3.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. CHINA 201811277346.0 filed on October 30, 2018. 

Information Disclosure Statement

4.	The information disclosure statements filed on 04/29/2021 and 09/29/2021 have been considered and placed in the application file.

Drawings

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:  Referring to Figures 1 and 2, reference signs  - 1 - , and  - 2 – missing (See, for example, Specification page 5, second paragraph).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

6.	Claims 1-15 are objected to because of the following informalities: 
	It is requested that Applicants spell out the acronyms “MIC” to e.g., - microphone - .  See Specification page 5, second paragraph. 
	Appropriate correction is required. 


7. 	Claim 2 is objected to because of the following informalities: 
		It is requested that Applicants to amend the word “PIN” to  - pin - (lower case).
	Appropriate correction is required.


Claim Rejections - 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Independent claim 1 is indefinite because it is unclear whether “a connector” in line 10 of claim 1 is the same “a connector” as recited in line 3 of claim 1. 
	If they are the same then “a connector” in line 10 should be changed to - - the connector - -. However, based on the Applicant’s Specification page 2, second paragraph, it discloses: “a controller respectively connected to the connector and the a connector” in line 10 is a typo mistake, which should be “a controller”,  then Applicant should make a correction accordingly.  Otherwise, the Specification will be needed to amend to support the claim language, which recites “a connector respectively connected to the connector and the data selector, and configured to, when receiving the connection signal, control the data selector to receive the sound signal from the on-board device MIC,”.

	Claims 2-8 depend from claim 1, and are also rejected for the same reasons.

10.	Claim 4 recites the limitation “the controller” in line 3.  There is insufficient antecedent basis for this limitation in the claim unless “a connector” in line 10 of claim 1 is amended to read “a controller” for the reason as mentioned above. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


11.	Claim 15 is rejected under 35 U.S.C. 101 because the claim is not to a process, machine, manufacture, or composition of matter.  In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, 

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

15.	Claims 1-2, 6-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. CN 204131678 U English translation (hereinafter, “Yi”, cited by Applicant) in view of Wurtz U.S. Patent Application Publication 20160196819.
 	
	Regarding claim 1, Yi teaches an MIC switching apparatus for a vehicle (As shown in Figure 1-5, the utility model claims a voice interactive system, the voice interaction system 10 comprises a voice interactive device 11 and a vehicle-mounted electronic device 12, par [0035],  see Figure 1-5, and respective portions of the specification, see Yi), comprising: 
		a wireless headset MIC (an earphone microphone 1124, Figs, 3, 4, par [0036], see Yi) configured to receive sounds (the microphone acquiring sound of human speech, par [0025], see Yi; a Bluetooth headset 112, Figs 2-4, par [0035], see Yi); 
		a connector (including through the Bluetooth communication link, par [0019], see Yi) configured to generate a connection signal (sending audio output switching instruction to the vehicle electronic device through the Bluetooth module of the Bluetooth earphone 1121, Figs. 3, 4, par [0036], see Yi) when a wireless headset and an on-board device (including vehicle-mounted electronic device 12, base 111, Fig. 4, par [0035], see Yi) are connected (the voice interaction system includes a vehicle-; 
		an on-board device MIC (base microphone 1114, Figs. 3, 4, par [0036], see Yi) configured to receive the sounds (the microphone acquiring sound of human speech, par [0025], see Yi) and capable of being connected to the connector (the voice interaction system includes a vehicle-mounted electronic device and a voice interactive device through the Bluetooth communication link, par [0019], see Yi); 
		a switching circuit (including first audio switching circuit 1126, Figs. 3, 4, par [0036], see Yi) respectively connected to the wireless headset MIC (1124, Figs. 3, 4, par [0036], see Yi) and the connector (including through the Bluetooth communication link, par [0019], see Yi) and configured to selectively receive a sound signal from the wireless headset MIC or the on-board device MIC (the audio switching circuit 1126 obtains the Bluetooth earphone with USB female interface and a base of the USB male interface signal; sending audio output switching instruction to the vehicle electronic device through the Bluetooth module of the Bluetooth earphone 1121, Figs. 3, 4, par [0036], see Yi); and 
		a connector (via the Bluetooth, the voice interaction system includes a vehicle-mounted electronic device and a voice interactive device through the Bluetooth communication link and the vehicle-mounted electronic device connection, par [0019], see also par [0020], see Yi) respectively connected to the connector and the switching circuit (including first audio switching circuit 1126, Figs. 3, 4, par [0036], see Yi) , and configured to, when receiving the connection signal, control the switching circuit (including first audio switching circuit 1126, Figs. 3, 4, par [0036], see Yi) to receive the sound signal from the on-board device MIC (first audio switching circuit 1126 controls the audio processing module 1122 acquires an audio signal from the earphone microphone 1124 into from the base microphone 1114 acquires an audio signal, Figs. 3, 4, par [0036], see Yi), and when not receiving the connection signal (e.g., not sending audio output switching instruction to the vehicle electronic device through the Bluetooth module of the Bluetooth earphone 1121), control the switching circuit (including first audio switching circuit 1126, Figs. 3, 4, par [0036], see Yi) to receive the sound signal from the wireless headset MIC (hands-free communication is that privacy is not enough, many owners one human preference directly using vehicle-mounted hands-free communication function with the external voice communication while driving, but if the other person in the car, the owner does not hope other people hear the content of its communication with the external, so it will use a hands-free manner, that is to carry out communication through Bluetooth earphone. Therefore, this case will need to switch between the Bluetooth earphone and hand-free communication, par [0006], see Yi). 
	Yi further teaches the microphone can be obtained on the base audio data and sends to the vehicular electronic device so that only needs one Bluetooth module can realize the switching between  hands-free communication and Bluetooth earphone (par [0024], see Yi).
	However, Yi does not explicitly disclose a switching circuit being a data selector.
	Wurtz teaches system and method for adaptive active noise reduction (see Title) in which the perspective view of FIG. 2 illustrates a headset 40 having ear cups 42 A as soon as the data is ready (Fig. 7B, par [0068], see Wurtz).  As shown in FIG. 8, system 800 includes an input selector module 810, an output selector module 820, and a DSP block processing module 830 in communication with a controller 840, which also communicates with Bluetooth (BT) data port 852 and Selector Switch Input port 854. Input selector 810 communicates with wired input ports including a boom microphone port 842, a communications (Comm) input port 844, and an auxiliary (Aux) input port 846. Output selector module 820 communicates with an auxiliary (Aux) output port 860 and a Bluetooth (BT) audio output port 862 (Fig. 8, par [0071], see Wurtz).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the system and method for adaptive active noise reduction taught by Wurtz with the MIC switching apparatus of Yi such that to have obtained a switching circuit being a data selector as claimed in order to improve performance based on current operating conditions as suggested by Wurtz in paragraph [0036]. 

	Regarding claim 2, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 1.  Yi in view of Wurtz, as modified teaches wherein the connector comprises at least one PIN (USB male connector 1110 (not shown in FIG. 1, ; and when the at least one PIN (USB male connector 1110 (not shown in FIG. 1, but those skilled in the art can imagine to), Figs. 3, 4, par [0035], see Yi) is connected to the on-board device (including vehicle-mounted electronic device 12, base 111, Fig. 4, par [0035], see Yi), the connector (via the Bluetooth earphone, par [0020], see Yi) generates a connection signal (the audio switching circuit 1126 obtains the Bluetooth earphone with USB female interface and a base of the USB male interface signal; sending audio output switching instruction to the vehicle electronic device through the Bluetooth module of the Bluetooth earphone 1121, Fig. 4, par [0036], see Yi). 
	
	Regarding claim 6, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 1.  Yi in view of Wurtz, as modified teaches wherein the wireless headset comprises a Bluetooth headset (The Bluetooth headset 112 further comprises a Bluetooth module for obtaining the audio data transmitted by the vehicle-mounted electronic device 1121, Figs. 3, 4, par [0036], see Yi); and the wireless headset MIC (an earphone microphone 1124, Figs. 3, 4, par [0036], see Yi), the connector (via the Bluetooth, the voice interaction system includes a vehicle-mounted electronic device and a voice interactive device through the Bluetooth communication link and the vehicle-mounted electronic device connection, par [0019], see also par [0020], see Yi), the data selector (including an input selector module 810, an output selector module 820, Fig. 8, par [0071], see Wurtz), and the controller are arranged in the Bluetooth headset (For example, the controller may automatically connect (route) the boom microphone input port 842 via input selector 810 and output selector 820 to a 
	
	Regarding claim 7, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 7.  Yi in view of Wurtz, as modified teaches wherein the on-board device comprises: a Bluetooth module configured for Bluetooth communication connection with the Bluetooth headset (The Bluetooth headset 112 further comprises a Bluetooth module for obtaining the audio data transmitted by the vehicle-mounted electronic device 1121, Figs. 3, 4, par [0036], see Yi). 
	
	Regarding claim 8, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 7.  Yi in view of Wurtz, as modified teaches wherein the on-board device may include a vehicle center console, a vehicle central instrument, a vehicle steering wheel, a vehicle driving computer, and/or a vehicle driving recorder (the steering wheel, par [0002], see Yi).  The motivation is in order to improve performance based on current operating conditions as suggested by Wurtz in paragraph [0036]. 

claim 9, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 13, Yi in view of Wurtz teaches an on-board device (including vehicle-mounted electronic device 1121, Figs. 3, 4, par [0036], see Yi), comprising a memory, a processor, and a computer program (instruction, switching instruction, par [0012], see Yi) that is stored on the memory and can run on the processor, wherein when executing the computer programs, the processor implements the MIC switching method for the vehicle (This utility model the vehicular electronic device is comprises a processor, memory, display module and other functional modules of the electronic device, the voice interactive device is an external device of the vehicle-mounted electronic device, par [0009], see Yi) according to claim 9 and is therefore interpreted and rejected under Yi in view of Wurtz for the same reasons of Claim 9.

16.	Claims 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. CN 204131678 U English translation (hereinafter, “Yi”, cited by Applicant) in view of Wurtz U.S. Patent Application Publication 20160196819, and further in view of Tian U.S. Patent Application Publication 20120317194.
 
	Regarding claim 3, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 1.  Yi in view of Wurtz, as modified teaches that position the sensing microphone close to the speaker (also referred to as the driver) to maximize system bandwidth (par [007], see Wurtz).
further comprising: a range sensor configured to detect a distance between the wireless headset and the on-board device, and send an approach signal to the connector to allow the connector to generate the connection signal when the distance is less than a distance threshold. 
	Tian teaches context awareness proximity-based establishment of wireless communication connections (see Title) in which in one embodiment, one of the Bluetooth devices (e.g., an initiating Bluetooth device) can use near field detection mechanisms to determine when the other Bluetooth device (e.g., the destination Bluetooth device) is within a threshold distance of the initiating Bluetooth device ("near field touch" or "proximity-based touch") (par [0017], see Tian).  For example, the device detection unit 104 can comprise a sensor that detects an approaching user (e.g., a user's hand) or device, a vibration detection sensor that detects vibrations associated with the destination device 110, a thermal imaging sensor, an IR sensor, or other suitable sensor for determining whether the destination device 110 is within the threshold distance of the initiating device 102. In another implementation, the device detection unit 104 can employ a combination of two or more of the aforementioned techniques (e.g., an IR sensor in conjunction with a vibration detection sensor) to determine whether the destination device 110 is within the threshold distance of the initiating device 102 (Fig. 1, par [0032], see Tian).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the context awareness proximity-based establishment of wireless communication connections taught by Tian with the MIC switching apparatus of Yi in view of Wurtz such that to have obtained a range sensor configured to detect a distance between the wireless headset and the on-board device, and send an approach signal to the connector to allow the connector to generate the connection signal when the distance is less than a distance threshold as claimed in order to provide the initiating communication device can authenticate and validate the destination communication device as suggested by Tian in paragraph [0002].
	
	Regarding claim 11, this claim merely reflects the method to the apparatus claim of Claim 3 and is therefore rejected for the same reasons.
 
17.	Claims 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. CN 204131678 U English translation (hereinafter, “Yi”, cited by Applicant) in view of Wurtz U.S. Patent Application Publication 20160196819, and further in view of Reuss U.S. Patent Application Publication 20090281809.
 
	Regarding claim 4, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 1.  Yi in view of Wurtz, as modified teaches that position the sensing microphone close to the speaker (also referred to as the driver) to maximize system bandwidth (par [007], see Wurtz). For example, the controller may automatically connect (route) the boom microphone input port 842 via input selector 810 and output selector 820 to a coupled cell phone in response to detecting a phone call or dialing command as determined by controller 840. For a cell phone linked by the Bluetooth modules 848 and 852, the controller module 840 would connect the boom microphone 
	However, Yi in view of Wurtz does not explicitly disclose further comprising: an optical sensor configured to detect whether the wireless headset is worn or not, and send a wearing signal to the controller when the wireless headset is worn; and the controller is further configured to control, when receiving the wearing signal but not receiving the connection signal, the data selector to receive the sound signal from the wireless headset.
	Reuss teaches headset wearer identity authentication with voice print or speech recognition (see Title) in which the headset includes a detector for determining whether the headset is donned or doffed, and when the headset shifts from being doffed to donned or vice versa (par [0017], see Reuss). FIG. 3F shows a similar detector as in FIG. 3E, including magnet 302, PCBA 306, support 308, and fluid 310, but instead of conductor 304, a sensor 312 is positioned proximate to support 308 for sensing movement of magnet 302 (e.g., sensing if the magnet passes the sensor). In one example, with no intent to limit the invention thereby, sensor 312 may include a Hall Effect sensor, a reed switch, and/or an optical switch (FIG. 3F, par [0049], see Reuss). In one example, at decision block 1810, the headset controller determines whether the headset has shifted from a doffed state to a donned state (Fig. 18A, par [0087], see Reuss). If yes at decision block 1810, then at block 1812 the user validation process is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the headset wearer identity authentication with voice print or speech recognition taught by Reuss with the MIC switching apparatus of Yi in view of Wurtz such that to have obtained an optical sensor configured to detect whether the wireless headset is worn or not, and send a wearing signal to the controller when the wireless headset is worn; and the controller is further configured to control, when receiving the wearing signal but not receiving the connection signal, the data selector to receive the sound signal from the wireless headset MIC as claimed in order to validate an identity of the authorized headset user as suggested by Reuss in paragraph [0027].
	Regarding claim 10, this claim merely reflects the method to the apparatus claim of Claim 4 and is therefore rejected for the same reasons.

18.	Claims 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. CN 204131678 U English translation (hereinafter, “Yi”, cited by Applicant) in view of Wurtz U.S. Patent Application Publication 20160196819, and further in view of Yamkovoy U.S. Patent Application Publication 20130163776.

Regarding claim 5, Yi in view of Wurtz teaches the MIC switching apparatus for the vehicle as claimed in claim 1.  Yi in view of Wurtz, as modified teaches the data obtained by the bone conduction module 1127 and headset microphone 1124 obtains audio signal analysis and eliminating noise data to the vehicle electronic device 12 (Figs. 3, 4, par [0037], see Yi).
	However, Yi in view of Wurtz does not explicitly disclose further comprising: a near-field noise reduction module configured to perform noise reduction on sounds received by the wireless headset MIC; and 11a far-field noise reduction module configured to perform far-field noise reduction on sounds received by the on-board device MIC. 
	Yamkovoy teaches headset noise-based pulsed attenuation (see Title) in which as more specifically depicted in FIG. 1a, the headset 1000a may be able to be coupled to more than one audio device, perhaps incorporating a wireless transceiver enabling it to be coupled via wireless signals 985 (e.g., infrared signals, radio frequency signals, etc.) to a wireless device 980 (e.g., a cell-phone, an audio playback/recording device, a two-way radio, etc.), (Fig. 1a, par [0018], see Yamkovoy). Referring to Figure 1a, it should be noted that although the talk-through microphone 185 and the feedforward ANR microphone 195 are depicted as being separate and distinct microphones, alternate embodiments are possible in which a shared microphone replaces both to provide a common sound detection input for both functions. This may be possible due to both the talk-through microphone 185 and the feedforward ANR microphone 195 being acoustically coupled to the external environment, and due to both preferably not being noise-canceling type microphones such that they are both indeed able to detect far-field sounds along with near-field sounds (unlike the communications microphone 125, which 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the headset noise-based pulsed attenuation taught by Yamkovoy with the MIC switching apparatus of Yi in view of Wurtz such that to have obtained further comprising: a near-field noise reduction module configured to perform noise reduction on sounds received by the wireless headset MIC; and 11a far-field noise reduction module configured to perform far-field noise reduction on sounds received by the on-board device MIC as claimed for purpose of preventing excessively loud environmental sounds from being conveyed by the talk-through circuit to an ear of the user as suggested by Yamkovoy in paragraph [0032].

	Regarding claim 12, this claim merely reflects the method to the apparatus claim of Claim 5 and is therefore rejected for the same reasons.

19.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. CN 204131678 U English translation (hereinafter, “Yi”, cited by Applicant) in view of Wurtz U.S. Patent Application Publication 20160196819, and further in view of Van Bosch U.S. Patent Application Publication 20040192405.

	Regarding claim 14, Yi in view of Wurtz, as modified, teaches a vehicle as claimed in claim 13 (As shown in Figure 1-5, the utility model claims a voice interactive 
	However, Yi in view of Wurtz does not explicitly disclose a vehicle being a vehicle, comprising a shell and a cab in the shell, wherein the on-board device as claimed in claim 13 is arranged in the cab.
	Van Bosch teaches portable wireless communication device and methods of configuring same when connected to a vehicle (see Title) in which FIG. 2 is a perspective view of a portable wireless communication device and a hands-free control unit in a vehicle according to another embodiment of the present invention (par [0007], see Van Bosch).  The vehicle including a shell (see frame body, see also external antenna on front body, see Fig. 1, see Van Bosch) and a cab (see area of the driver). In the cab there are the hands-free control unit 24, portable wireless communication device 22, vehicle audio speakers 32,  vehicle microphone 34 (Fig. 2, par [0027], see Van Bosch).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the portable wireless communication device and methods of configuring same when connected to a vehicle taught by Van Bosch with a vehicle of Yi in view of Wurtz such that to have obtained a vehicle being a vehicle, comprising a shell and a cab in the shell, wherein the on-board device as claimed in claim 13 is arranged in the cab as claimed in order provide an improved hands-free cellular communication system as suggested by Van Bosch in paragraph [0005].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.









                                                                                                                                                                                                   


/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654